Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00598-CV

                               IN THE MATTER OF J.A.

                       From the County Court, Karnes County, Texas
                            Trial Court No. 16-05-00005 JVK
                          Honorable Stella Saxon, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED December 4, 2019.


                                             _____________________________
                                             Beth Watkins, Justice